      Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 1 of 7


                 CHAD T. WISHCHUK, SBN 214779
1                 EMAIL: cwishchuk@ftblaw.com
                   ADAM C. WITT, SBN 271502
2                    EMAIL: awitt@ftblaw.com
                 MARLENE C. NOWLIN, SBN 156457

3                  EMAIL: mnowlin@ftblaw.com

     FINCH, THORNTON & BAIRD, LLP
4                      ATTORNEYS AT LAW
              4747 EXECUTIVE DRIVE – SUITE 700

5           SAN DIEGO, CALIFORNIA 92121-3107
                   TELEPHONE: (858) 737-3100

6                   FACSIMILE: (858) 737-3101



7    Attorneys for Defendant AlphaCore Capital LLC
                    Susan S. Brown, SBN 287986
8                EMAIL: susan@susanbrownlegal.com


9         SUSAN BROWN LEGAL SERVICES
                  388 MARKET STREET – SUITE 1300

             SAN FRANCISCO, CALIFORNIA 94111
10
                     TELEPHONE: (415) 712-3026

11   [Additional counsel appear on signature page]
12   Attorneys for Plaintiff Eugene Mannacio and the Proposed Class
13                             UNITED STATES DISTRICT COURT
14                          NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16   EUGENE MANNACIO, individually                  CASE NO: 4:20-cv-08679-HSG
     and on behalf of all others similarly
17   situated,                                      STIPULATION FOR REMOTE
                                                    DEPOSITIONS; ORDER
18           Plaintiff,
                                                    Assigned to:
19   v.                                             Hon. Haywood S. Gilliam, Jr.,
                                                    Courtroom 2
20   ALPHACORE CAPITAL LLC,
                                                    Complaint Filed: December 8, 2020
21           Defendant.                             Trial Date:      Not Set
22

23          WHEREAS, the parties to this action, witnesses, and counsel are located in
24   geographically distant locations including San Francisco, San Diego, and out of
25   state locations such as Massachusetts and Wisconsin, making in-person
26   depositions costly and burdensome for both sides;
27   / / / / /
28   / / / / /


     STIPULATION FOR REMOTE DEPOSITIONS                               4:20-cv-08679-HSG
                        Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 2 of 7


                   1          WHEREAS, holding depositions by videoconference is the preferred
                   2   solution for mitigating costs and burdens associated with in-person deposition
                   3   locations that are geographically distant and inconvenient to both sides;
                   4          WHEREAS the COVID-19 pandemic continues to make in-person
                   5   depositions inadvisable due to continued health concerns associated with
                   6   gatherings, airline travel, public transportation, and public and private restrictions
                   7   in California and throughout the United States;
                   8          WHEREAS, it is uncertain when these health concerns will end and
                   9   associated restrictions lifted;
                  10          WHEREAS, the parties to the above-captioned action have agreed to
                  11   conduct depositions in a manner that minimizes travel to distant locations and
                  12   associated costs, avoids exposure to COVID-19, and complies with COVID-19
                  13   related restrictions;
                  14          WHEREAS, under Rule 29(a) of the Federal Rules of Civil Procedure, the
                  15   parties may stipulate that “a deposition may be taken before any person, at any
                  16   time or place, on any notice, and in the manner specified—in which event it may
                  17   be used in the same way as any other deposition;”
                  18          WHEREAS, under Rule 30(b)(4) of the Federal Rules of Civil Procedure,
                  19   the parties “may stipulate . . . that a deposition be taken by telephone or other
                  20   remote means;”
                  21          NOW, THEREFORE, Plaintiff Eugene Mannacio and Defendant
                  22   AlphaCore Capital LLC, by and through their counsel of record, stipulate and
                  23   agree that all depositions will be taken remotely in this action (“Remote
                  24   Depositions”) and that the following procedures apply to Remote Depositions:
                  25          1.     The parties agree to use mutually agreeable video-conferencing
                  26   computer applications with remote exhibit-sharing platforms (the “Remote
                  27   Deposition Platforms”) for all Remote Depositions.
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 2
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATION FOR REMOTE DEPOSITIONS                                4:20-cv-08679-HSG
                        Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 3 of 7


                   1         2.     Remote Depositions shall be conducted using the Remote
                   2   Deposition Platforms. Each attorney shall be responsible for acquiring,
                   3   maintaining, and utilizing computer, audio, and video equipment that reliably
                   4   supports: (a) high quality video upload (from the deponent) and download (to
                   5   other Participants); (b) no material time discrepancy between audio and video;
                   6   and (c) consistent connectivity with no material disruptions. The defending
                   7   attorney shall also ensure that each witness has access to a computer that supports
                   8   the Remote Deposition Platforms and enables the witness to view exhibits.
                   9         3.     At least three (3) days prior to the Remote Deposition, the defending
                  10   attorney shall confirm with the witness and/or counsel for the witness whether
                  11   the witness has access to the equipment set forth in Paragraph 2.
                  12         4.     Under Rule 30(b)(5)(A), Remote Depositions will be conducted
                  13   before a court reporter who shall have the authority of an officer appointed or
                  14   authorized under Rule 28 with respect to administering Remote Depositions.
                  15         5.     The court reporter may administer the oath or affirmation to the
                  16   witness, as required by Federal Rules of Civil Procedure 28(a) and 30(c), through
                  17   the Remote Deposition Platforms from a different physical location than the
                  18   witness, and such oath or affirmation shall be deemed valid and effective under
                  19   applicable law to the same extent as if the oath or affirmation had been delivered
                  20   in the physical presence of the witness. Accordingly, the court reporter need not
                  21   be separately certified in the jurisdiction where the witness is physically located
                  22   during the Remote Deposition.
                  23         6.     The videographer, if any, shall record the Remote Deposition at the
                  24   direction of the court reporter and shall not record the Remote Deposition during
                  25   times when the court reporter indicates that the Remote Deposition is off the
                  26   record. For purposes of Rule 30(c)(1), the videographer shall be considered to be
                  27   acting in the presence and under the direction of the court reporter, so long as the
                  28   videographer is able to hear and take direction from the court reporter, even
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 3
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATION FOR REMOTE DEPOSITIONS                               4:20-cv-08679-HSG
                        Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 4 of 7


                   1   though the videographer may be in a different physical location than the court
                   2   reporter. A videographer may only be present if the deposition has been duly
                   3   noticed as a video deposition. In non-video depositions, the court reporter may
                   4   record the deposition for stenographic purposes only; in such situations neither
                   5   the parties nor the Participants will have access to the footage.
                   6         7.     The Remote Deposition Platforms shall be used to mark and publish
                   7   all exhibits used during the Remote Deposition. Subject to the terms of the
                   8   Protective Order (ECF No. 42), entered on June 23, 2021 (“Protective Order”)
                   9   which is incorporated herein by this reference as though set forth in full, exhibits
                  10   marked using the Remote Deposition Platforms shall be attached to the
                  11   deposition record to the same extent as if the exhibits were physically marked
                  12   during an in-person deposition.
                  13         8.     The questioning attorney may choose to provide hard copy exhibits
                  14   for use by the witness during the deposition, in addition to marking and
                  15   publishing the exhibits using the Remote Deposition Platforms. In any such
                  16   instance, the questioning attorney shall send hard copies of any such exhibit in a
                  17   sealed package to both the witness and the defending attorney. The witness and
                  18   any attorney receiving a sealed exhibit package will not open the package until
                  19   instructed to do so by the questioning attorney during the Remote Deposition.
                  20   Documents designated as Confidential or Highly Confidential under the
                  21   Protective Order, shall be sent by FedEx, UPS, or another courier service that
                  22   allows for the tracking of packages and in a manner designed to preserve the
                  23   documents’ confidentiality. Any addresses provided to facilitate the delivery of
                  24   hard copy exhibits shall be treated as Confidential under the Protective Order and
                  25   will not be used for any purpose other than delivering hard copy exhibits in
                  26   connection with Remote Depositions. Within five days following the completion
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 4
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATION FOR REMOTE DEPOSITIONS                                  4:20-cv-08679-HSG
                        Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 5 of 7


                   1   of the Remote Deposition, the witness and any receiving attorney shall destroy or
                   2   return any hard copy documents to the questioning attorney by FedEx, UPS, or
                   3   another courier service that allows for the tracking of packages.
                   4         9.     Before questioning about an exhibit, the questioning attorney shall
                   5   make complete copies of that exhibit available to all Participants through the
                   6   Remote Deposition Platforms.
                   7         10.    Upon the request of a witness or the witness’s counsel, the
                   8   questioning attorney shall provide the witness an adequate opportunity to review
                   9   in full any marked and published exhibit.
                  10         11.    The questioning attorney, the defending attorney, the witness, and
                  11   anyone in the same room as the witness shall each keep their respective cameras
                  12   turned on and be visible to the questioning attorney while the Remote Deposition
                  13   is being conducted. Participants may turn off their cameras and microphones
                  14   during breaks and when the Remote Deposition is not on the record.
                  15         12.    In the event that counsel of record for any party becomes aware or
                  16   suspects that counsel of record for another party or the witness may have been
                  17   disconnected from the audio or video, counsel shall promptly so state on the
                  18   record. In that event, all questioning shall cease until counsel or the witness is re-
                  19   connected. The parties agree to cooperate with respect to any delays occasioned
                  20   by connectivity issues or the need to ensure that all counsel of record for any
                  21   party are participating in the Remote Deposition.
                  22         13.    No Participant shall communicate or attempt to communicate with
                  23   the witness while the Remote Deposition is being conducted on the record
                  24   through any means other than the Remote Deposition Platforms, except that the
                  25   videographer, court reporter, or the person providing remote technological
                  26   support for the Remote Deposition Platform during the Remote Deposition may
                  27   communicate with the witness to resolve technical issues. Notwithstanding this
                  28   provision, subject to all otherwise applicable rules, defending counsel may
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 5
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATION FOR REMOTE DEPOSITIONS                               4:20-cv-08679-HSG
                        Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 6 of 7


                   1   communicate privately with the witness by any means at any time during breaks
                   2   in the Remote Deposition or if the court reporter otherwise suspends the Remote
                   3   Deposition.
                   4         14.     If privileged information is disclosed during the Remote Deposition
                   5   due to a technical disruption, or to the extent any privileged conversation
                   6   between a witness and the attorney is captured by a videoconferencing or other
                   7   recording device, the other Participants shall promptly notify the attorney and
                   8   such disclosure shall not be deemed a waiver of privilege and shall be removed
                   9   from the transcript and the video recording of the Remote Deposition.
                  10         15.     The parties may modify these procedures as appropriate by mutual
                  11   agreement and reserve their rights to seek reasonable modifications of these
                  12   procedures as appropriate in individual instances.
                  13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                  14   DATE: July 22, 2021                   Respectfully submitted,
                  15                                         FINCH, THORNTON & BAIRD, LLP
                  16
                                                             By: s/ Marlene C. Nowlin
                  17                                                CHAD T. WISHCHUK
                                                                    ADAM C. WITT
                  18                                                MARLENE C. NOWLIN
                                                             Attorneys for Defendant AlphaCore Capital
                  19                                         LLC
                  20
                       DATE: July 22, 2021                   Respectfully submitted,
                  21
                                                             TURKE & STRAUSS LLP
                  22

                  23                                         By: s/ Raina C. Borrelli
                                                                    RAINA C. BORRELLI
                  24                                         Attorneys for Plaintiff Eugene Mannacio
                  25         I, Marlene C. Nowlin, attest that Raina C. Borrelli, counsel for plaintiff,
                  26   agrees to the above stipulation and has authorized the filing of this document.
                  27
                                                                     s/ Marlene C. Nowlin
                  28                                                 MARLENE C. NOWLIN
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                6
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATION FOR REMOTE DEPOSITIONS                              4:20-cv-08679-HSG
                         Case 4:20-cv-08679-HSG Document 44 Filed 07/26/21 Page 7 of 7


                   1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   2

                   3             7/26/2021
                       DATE: _________________            _________________________________
                                                          United States District Judge
                   4

                   5

                   6

                   7

                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28   2087.006/3MB0078.axm
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                            7
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATION FOR REMOTE DEPOSITIONS                       4:20-cv-08679-HSG
